Citation Nr: 1516620	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-18 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, including as due to herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease, including as due to herbicide exposure.

3.  Entitlement to increases in the ratings assigned for posttraumatic stress disorder (PTSD), currently assigned "staged" ratings of 30 percent prior to March 16, 2011, and 50 percent from that date.

4.  Entitlement to a total disability rating resulting in individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Andrew Fain, Agent

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to October 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Nashville, Tennessee RO in September 2011 (which, in pertinent part, granted a 50 percent rating for PTSD, effective March 16, 2011; found that no new and material evidence had been submitted to reopen the claim of service connection for diabetes mellitus, and denied entitlement to TDIU) and March 2012 (which denied service connection for ischemic heart disease).

The matters of increased rating for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  A December 2005 Board decision denied the Veteran service connection for diabetes mellitus, based essentially on findings that diabetes is not shown to have present during service or for many years thereafter and was not shown to be due to herbicide exposure.

2.  An unappealed November 2009 rating decision continued the previous denial of service connection for diabetes mellitus, finding that new and material evidence had been submitted in the form of the recent caselaw (Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008)) but that the claim remained denied as the Veteran did not have the required service in Vietnam or other exposure to herbicides in service.  No new and material evidence was submitted within one year of the decision.

3.  Evidence received since the November 2009 rating decision does not tend to show that the Veteran has diabetes mellitus related to his service; does not relate to the unestablished facts necessary to substantiate the claim of service connection for diabetes mellitus; and does not raise a reasonable possibility of substantiating such claim.

4.  A chronic heart disability was not manifested in service or in the first year following the Veteran's discharge from active duty; the preponderance of the evidence is against a finding that any current heart disability is related to his service; and the Veteran was not exposed to herbicides in service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for diabetes mellitus may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  Service connection for ischemic heart disease is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014), and Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.  By correspondence dated in August 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The claims on appeal were most recently readjudicated by the AOJ in the June 2013 statement of the case.   

Regarding diabetes, the duty to assist is limited.  Recent VA treatment records have been associated with the claims folder.  The duty to arrange for a VA examination or obtain a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding.  

Regarding the heart disorder claim, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  A review of the claims file reveals that the Veteran receives Social Security Administration (SSA) disability benefits.  Although the complete SSA decision and underlying medical records have not been secured, the Veteran has reported that his disability is due to a lower back injury.  See, e.g., October 2011 VA treatment record.  The Veteran's back disability is not before the Board, and the Veteran has not alleged that his SSA disability benefits are in any part due to the disabilities at issue.  Therefore, remand to obtain the complete SSA records is not necessary as the records would not be pertinent to the matters on appeal.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain chronic diseases were manifested during an applicable postservice presumptive period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, a VA heart examination is not necessary, as there is no evidence suggesting there may be a nexus between any current heart disability (first diagnosed many years after service) and the Veteran's active duty service.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities, such as diabetes mellitus and cardiovascular disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Certain diseases may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era, based on presumptive exposure to certain herbicide agents.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); diabetes mellitus and ischemic heart disease are both included in the list.

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

New and material evidence to reopen claim of service connection for diabetes

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

An unappealed December 2005 Board decision denied the Veteran service connection for diabetes mellitus, based essentially on findings that diabetes is not shown to have present during service or for many years thereafter and was not shown to be due to herbicide exposure.  The evidence of record at the time of the decision included the Veteran's STRs (negative for diabetes), VA treatment records (reflecting diagnosis of diabetes in approximately 2000), ship histories and other military records and lay statements from the Veteran.  The decision went into great detail regarding the Veteran's contentions that he had had "boots on the ground" in Vietnam, specifically that he had missed the departure of the ship from the Philippines and then was flown from the Philippines to Da Nang (in the Republic of Vietnam) and from there was flown out to the ship.  The Board detailed the extensive development performed, including military records, in efforts to corroborate his statement.

An unappealed November 2009 rating decision continued the previous denial of service connection for diabetes mellitus, based on findings that new and material evidence had been submitted in the form of the recent caselaw (Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008)) but that the claim remained denied as the Veteran did not have the required service in Vietnam or other exposure to herbicides in service.  At that time, the RO considered a January 2007 lay statement from W.T.K. that stated that he also had missed the departure of the ship from the Philippines with the Veteran and then was flown from the Philippines to Da Nang (in the Republic of Vietnam) and from there was flown out to the ship.  No new and material evidence was submitted within the following year.

Evidence received since the November 2009 rating decision consists essentially of recent VA treatment records, lay statements from the Veteran, a copy of the January 2007 statement from W.T.K., and a March 2012 formal finding of a lack of information required to corroborate the Veteran's exposure to Agent Orange in the Republic of Vietnam.  VA treatment records reflect continuing treatment for diabetes mellitus with no opinion offered regarding etiology or relationship to the Veteran's service.

Because service connection for diabetes mellitus was previously denied based on findings that diabetes is not shown to have present until many years after service and there was no indication that the Veteran's service involved duty or visitation in the Republic of Vietnam or any other exposure to herbicides, for evidence to be new and material in this matter, it would have to tend to show that the Veteran now has diabetes that is related to service (or manifested within a presumptive period as a chronic disease) or that he had verified exposure to herbicides during service, in Vietnam or elsewhere.

As regards the Veteran's additional lay statements, the Board notes that while credibility of evidence, to include lay statements, it to be presumed, there is no requirement that competence be presumed, and that there is no evidence that the Veteran has the required training or expertise to opine as to the etiology of his diabetes and related symptomatology.  Thus, his lay statements, to the extent they are new, are not competent and are duplicative of lay assertions already of record at the time of the last final decision; consequently, they are not material evidence to support reopening the claim.  The January 2007 statement from W.T.K. is duplicative of the evidence considered at the time of the 2009 rating decision.  As such it cannot be new and material evidence.

While the treatment records added to the record since the November 2009 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They do not show or suggest that the Veteran's diabetes mellitus was incurred in or caused by service or exposure to herbicides therein; records showing that the Veteran receives ongoing treatment for diabetes do not tend to show that such disability may be related to his service or to herbicides therein.  Therefore, they do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material.   

In summary, no additional competent evidence received since the November 2009 rating decision is new evidence that tends to prove that diabetes mellitus is related to the Veteran's service (or was manifested in service or within the presumptive period).  Therefore, the additional evidence received since November 2009 does not address the unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, the claim may not be reopened.

Service connection for ischemic heart disease

The Veteran claims entitlement to service connection for ischemic heart disease.  He primarily contends that his current cardiovascular disease is due to herbicide exposure in service.  

The Veteran's service records reflect that he was awarded the Vietnam Service Medal with Ribbon for service on board the U.S.S. America while operating in the contiguous waters of Vietnam.  He was awarded the Republic of Vietnam Campaign Medal with 1960 Device for service of six months outside the geographical limits of the Republic of Vietnam while contributing direct combat support to the Republic of Vietnam Armed Forces.  The Veteran served on board the U.S.S. America while operating in Southeast Asia in support of military operations in Vietnam.

A July 1971 service administrative record notes that the Veteran had missed the sailing of the U.S.S. America from Norfolk, Virginia on a route to the Mediterranean area.  The Veteran had reportedly been informed as to the scheduled movement of the ship by entries in a plan of the day dated June 25 and July 5, 1971.

An April 2001 VA treatment record noted that the Veteran served three tours in Vietnam.  An August 2001 treatment record noted that the Veteran served three tours in Vietnam "with combat experience."  January 2003 Vet Center records noted that the Veteran reported that after he saw reenlistment paperwork that reflected that he would serve longer than the three months he had agreed to, he "was then flown from Yankee Station to Da Nang."  Then took a Leer [sic] jet with Navy brass to Clark AFB in Manila where he was placed with prisoners and "shackled hand and foot."  During a 2004 VA examination, the Veteran stated that he served "in country" in Vietnam and that his worst memory from that time was when he was pinned down in a bunker for three days because there was a constant barrage of fire.

A June 2001 memorandum documents attempts to verify the Veteran's service in Vietnam, noting his allegation of presumptive exposure to Agent Orange while in Da Nang for approximately nine days in 1972.  The ship's history for the U.S.S. America was shown to confirm two postings to Yankee Station off the coast of Vietnam during the Veteran's period of service, from May to November 1970, and from July 1972 and continuing beyond the Veteran's discharge in October.  The ship's history of the U.S.S. Ozbourn, a destroyer accompanying the America in 1972, includes a reference to evading Typhoon Elsie on/about September 2 to 4, 1972.  The Veteran's service records indicate one instance of unauthorized absence on September 3, 1972 for about three hours; the absence was excused by the commanding officer as unavoidable.  The Veteran had additional periods of unauthorized absence ranging from one day to six days, however none occurred during either of the America's cruises to Vietnam.  The memorandum found that although there is circumstantial evidence consistent with part of the Veteran's statements (unauthorized absence at about the same time a typhoon was present in the area), there is no indication of a nine-day period of unauthorized absence, nor of the Veteran's presence ashore in Vietnam.  The memorandum stated that additional development was required to confirm or dispute the claimed exposure to herbicide; a request to CURR would be required to establish (or disprove) the Veteran's presence in Vietnam).  The memorandum stated that the evidence furnished by the Veteran was insufficient to make an adequate request to CURR, as dates within a two-month range would need to be furnished.

In a March 2002 report of contact, the Veteran reported that he served on the U.S.S. America (CVA 66); during a deployment, the ship pulled into Subic Bay and the Veteran had liberty in and had special liberty to go to Manila.  He reported that while he was in Manila, a typhoon came in and the ship moved out of Subic Bay, therefore he could not get back to Subic Bay before the ship pulled out.  He reported that the closest military base was Clark Air Force Base, and he went there to check in to avoid missing the ship's movement.  He reported that he was transferred from Clark Air Force Base to Da Nang to wait for the U.S.S. America to return to Yankee Station; he reported that he spent nine days in Da Nang before being flown out to the U.S. S. America.  He could not recall the dates of these events.

In an April 2003 telephone conference, the Veteran stated that he was in Da Nang in August 1972 for ten days and again in October 1972, approximately October 25 or 26.

The ship's history from 1972 for the U.S.S. America, received in August 2003, reflects that the ship departed in early June 1972 for an extended deployment.  Three days prior to departure, it had been explained by a senior naval officer that the ship's sailing orders were being changed from the Mediterranean to the Gulf of Tonkin.  In late June, the ship "inchopped" into the Seventh Fleet, relieving the U.S.S. Coral Sea.  Actual combat operations began on July 12, 1972, but were prematurely terminated on July 25 when a ruptured main feed pump forced an early return to Subic Bay.  Reportedly, this was a period of floods, landslides, and destruction in the Philippines, which resulted in a declaration of national emergency.  Repair work on the damaged feed pump was delayed for approximately two weeks while the needed parts were rushed to Subic Bay.  The U.S.S. America was at sea again on August 9, 1972.  The ship's logs show that, in October 1972, the America was in Yankee Station (in the Tonkin Gulf, in the waters outside of Vietnam), the Philippine Islands, and Singapore.  There is no indication that the ship departed early due to a typhoon in August or October 1972.

The Veteran submitted a January 2007 statement from a fellow service member, W.T.K., who stated that he served with the Veteran on the U.S.S. America.  He stated that, in about July 1972, while docked in Subic Bay, he and the Veteran went to Manila on a special liberty and, while they were there, they were told the ship had been repaired and was leaving port.  He stated that he and the Veteran were unable to get back to Subic Bay from Manila before the ship left port, so they reported to Clark Air Force Base in Manila; he stated that they were flown to Subic Bay but the ship had already left port.  He stated that they were then sent to Da Nang Air Force Base to catch a flight out to the ship, and they had to wait about ten days until the flight; he stated that, during this time, they were exposed to Agent Orange.

The Board finds the inconsistencies of record regarding the Veteran's reported service in Vietnam diminishes the credibility and, therefore, the probative weight, of his and W.T.K.'s contentions.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The Board observes that it appears that W.T.K.'s statement was written by another individual and only signed by W.T.K., indicating that it was not an independent recollection of the event.  Further, W.T.K.'s statement follows almost verbatim what the Veteran reported in an April 2003 telephone conference report:  that he and the Veteran were on "special liberty;" that they were unable to return to their ship in time and returned via Clark Air Force Base and Da Nang; and that they spent "10 days" in Vietnam.  W.T.K. provided extensive detail 35 years after the events occurred - despite the fact that the service records which reflect other periods of AWOL, do not show a 10 day period of AWOL as these reports suggests.  Further, it is noted that this version of reported service in Da Nang differs significantly from the report provided by the Veteran in January 2003 to treatment providers at the Vet Center.  The Board is simply not persuaded that the W.T.K's recollections are either accurate or solely his.

The claims file includes a March 2012 memorandum with a formal finding of a lack of information required to corroborate the Veteran's exposure to Agent Orange in the Republic of Vietnam.  The memorandum found that, based on a review of all the evidence, Vietnam service could not be conceded, and all efforts to collaborate the Veteran's statements of Vietnam service had been exhausted.

Inasmuch as the Veteran is not shown to have service in Vietnam, or other exposure to herbicides in service, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection on a presumptive basis for ischemic heart disease as due to Agent Orange exposure is not warranted.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of cardiovascular disease.  On October 1972 service separation examination, the heart was normal on clinical evaluation, and blood pressure was 130/82.

Postservice treatment records first show treatment for heart disease many years after service.  The medical evidence reflects that the Veteran was diagnosed with hypertension on VA treatment in February 1999.  Subsequent VA treatment records reflect that in July 2009, the Veteran sought emergency treatment for chest pain, which he had experienced on and off for several months.  The assessment following testing was accelerated angina; stress testing showed posterolateral and posteroinferior ischemia, suggestive of right coronary artery disease.  After further testing including catheterization and angiography, the diagnosis was severe 2-vessel coronary artery disease and mild left anterior descending artery disease.  In September 2009, he underwent triple coronary artery bypass graft surgery.

Additional VA treatment records through March 2012 show ongoing treatment for coronary artery disease, status post coronary artery bypass graft, and for hypertension, without otherwise presenting any pertinent etiological information or further detail concerning pertinent history. 

There is no contemporaneous evidence of symptoms or treatment concerning ischemic heart disease for more than 35 years following service (from separation in October 1972 to the first record of cardiovascular complaints on July 2009 VA treatment).  

The Veteran's STRs are silent for any findings, treatment, or diagnosis pertaining to cardiovascular disability.  Furthermore, there is no evidence that a heart disability was manifested in the first postservice year (the Veteran does not allege otherwise).  Consequently, service connection for a heart disability on the basis that such disability became manifest in service and persisted, or on a presumptive basis (under 38 U.S.C.A. § 1112) is not warranted.  

Additionally, although ischemic heart disease is considered a chronic disease for VA purposes, the Board finds that the probative evidence does not support a finding of continuity of symptomatology for heart disease.  The Veteran has not alleged, and the evidence does not show, that he experienced cardiovascular symptoms in service which continued until the present time. 

Furthermore, postservice evaluation/treatment records provide no indication at all that any heart disability (and specifically the diagnosed coronary artery disease) may somehow be directly related to the Veteran's service.  The treatment records make no mention of the Veteran's service.

In summary, the medical evidence shows that the Veteran has a heart disability that became manifest many years after his separation from service, and there is no evidence even suggesting that it may somehow be related to his service (no evidence of a related in-service cardiac disease or injury).   See Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir, 2009).   In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  Accordingly, it must be denied.


ORDER

The appeal to reopen a claim of service connection for diabetes mellitus is denied.

Service connection for ischemic heart disease is denied.


REMAND

Regarding the matter of an increased rating for PTSD, the Veteran contends that his symptoms have worsened since his most recent VA examination, in August 2011 (more than three years ago).  In a June 2013 statement, the Veteran's representative stated that the Veteran's symptoms now include neglect of personal hygiene on most days unless directed otherwise by his wife, difficulty adapting to stressful situations, inability to establish and maintain effective relationships, isolating himself from others, and impaired impulse control such as unprovoked irritability.  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  The Veteran alleges that the current rating does not reflect his current psychiatric symptoms.  A contemporaneous examination is indicated.

Additionally, relevant VA evaluation or treatment records may be outstanding.  VA treatment records are constructively of record, and must be secured.

Finally, the matter of entitlement to a TDIU rating is inextricably intertwined with the increased rating claim on appeal, and consideration of that matter must be deferred pending resolution of the increased rating claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for the disabilities at issue.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain the current severity of his psychiatric disability.  The Veteran's entire record should be reviewed by the examiner in connection with the examination.  The examiner must include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the Veteran's claims (TDIU in light of the determination regarding the increased rating claim).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


